            Case 1:16-cv-00671-APM Document 80 Filed 02/02/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 JAMES A. SIMON,                                     )
                                                     )
                         Plaintiff,                  )
                                                     ) Civil Action No. 16-671 (APM)
                          v.                         )
                                                     )
 UNITED STATES DEPARTMENT OF                         )
 JUSTICE, EXECUTIVE OFFICE FOR                       )
 UNITED STATES ATTORNEYS,                            )
                                                     )
                         Defendant.                  )



                                      JOINT STATUS REPORT

          Plaintiff James A. Simon (“Plaintiff”) and Defendant United States Department of Justice,

Executive Office for United States Attorneys (“Defendant”) respectfully submit this joint status

report.

          On December 23, 2020, EOUSA received records processed by the Internal Revenue

Service. EOUSA referred those records to the IRS for processing during each of the prior interim

releases to the requester. Following review of the records, pursuant to IRS instructions, EOUSA

released all appropriate records on January 26, 2021.

          EOUSA completed processing of Query No. 3. EOUSA has begun processing records

related to Plaintiff’s Query No. 4 – a tranche of roughly 6,000 pages. For the month of November

2020, 302 pages were processed. Of that number, 298 pages were released in full.

          For the months of December 2020 and January 2021, 714 pages were processed. Of that

number, 200 pages were released in full with the remainder being withheld or referred to the

Internal Revenue Service/Tax Division for processing, as some of the records originated at that
           Case 1:16-cv-00671-APM Document 80 Filed 02/02/21 Page 2 of 2




agency.

         Defendant will continue to process Query No. 4 records at the rate of at least 500 pages per

month. Plaintiff is currently considering his priorities for which query’s documents should be

processed thereafter.

         As a result of the foregoing, the parties propose filing their next joint status report on or

before May 3, 2021 and every 90 days thereafter.



Dated:    February 1, 2021                         Respectfully submitted,


 /s/ Kelly B. McClanahan                           MICHAEL R. SHERWIN
 Kelly B. McClanahan, Esq.                         Acting United States Attorney
 D.C. Bar #984704
 National Security Counselors                      BRIAN P. HUDAK
 4702 Levada Terrace                               Acting Chief, Civil Division
 Rockville, MD 20853
 301-728-5908                                      /s/ John Moustakas
 240-681-2189 fax                                  John Moustakas, D.C. Bar #442076
 Kel@NationalSecurityLaw.org                       555 4th Street, N.W.
                                                   Washington, D.C. 20530
 Counsel for Plaintiff                             (202) 252-2518
                                                   john.moustakas@doj.gov

                                                   Counsel for Defendant




                                                  2
